Case 5:20-cv-00645-SB-AFM Document 15 Filed 12/23/20 Page 1 of 1 Page ID #:125



  1

  2

  3

  4

  5

  6

  7                       UNITED STATES DISTRICT COURT

  8                      CENTRAL DISTRICT OF CALIFORNIA

  9

 10    DIONTE HOUFF,                              Case No. 5:20-cv-00645-SB (AFM)
 11                       Petitioner,
                                                  ORDER ACCEPTING FINDINGS AND
 12          v.
                                                  RECOMMENDATIONS OF UNITED
       FELIPE MARTINEZ, Warden,                   STATES MAGISTRATE JUDGE
 13

 14                       Respondent.
 15

 16         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for Writ of
 17   Habeas Corpus, records on file and the Report and Recommendation of United States
 18   Magistrate Judge. Further, the Court has engaged in a de novo review of those
 19   portions of the Report to which Petitioner has objected. The Court accepts the
 20   findings and recommendation of the Magistrate Judge.
 21         IT THEREFORE IS ORDERED that Judgment be entered denying the Petition
 22   and dismissing the action with prejudice.
 23
      DATED: December 23, 2020
 24
                                            ____________________________________
 25                                              STANLEY BLUMENFELD, JR.
                                              UNITED STATES DISTRICT JUDGE
 26

 27

 28
